Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 4, 2015                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152025(20)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 152025
  v                                                          COA: 327000
                                                             Livingston CC: 14-021983-FC;
  JAMES SCOTT NEWMAN,                                              14-021984-FC
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a
  supplemental brief in support of his ineffective assistance of counsel claim only is
  GRANTED. The supplemental brief will be accepted as timely filed if submitted on or
  before November 25, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 4, 2015